Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Tomone Neblett appeals the district court’s order denying his motion to compel the Government to file a Federal Rule of Criminal Procedure 35(b) motion for reduction of sentence based on substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Neblett, No. 3:09-cr-00301-HEH-1 (E.D.Va. Mar. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.